Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 1 of 18 Pageid#: 374




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                      LYNCHBURG DIVISION

  CHERIE C. WHITEHURST,                                       )
                                                              )
                   Plaintiff,                                 )
                                                              )
  v.                                                          )                 Case No. 6:19-cv-00010
                                                              )
  BEDFORD COUNTY SCHOOL BOARD, et al.                         )
                                                              )
                   Defendants.                                )



                        BEDFORD COUNTY SCHOOL BOARD’S
                ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT

          COMES NOW Defendant Bedford County School Board (“School Board”), by counsel,

  and for its Answer 1 to the Second Amended Complaint (“Complaint”) filed by Plaintiff Cherie

  C. Whitehurst, states as follows:

                                               FIRST DEFENSE

          The Second Amended Complaint fails to state a claim for which relief can be granted.

                                              SECOND DFENSE

          The Plaintiff’s Title VII claims are barred, in whole or in part, because she has failed to

  exhaust her administrative remedies, to the extent that her claims were not included in the

  Charge of Discrimination that she filed with the U.S. Equal Employment Opportunity

  Commission.




  1
   The School Board is answering in part and moving to dismiss in part and has contemporaneously filed a Motion to
  Dismiss. Defendant Douglas R. Schuch is moving to dismiss the all of the claims against him in the Second
  Amended Complaint and has contemporaneously filed a Motion to Dismiss.

                                                         1
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 2 of 18 Pageid#: 375




                                            THIRD DEFENSE

          The Plaintiff’s Title VII claims are time-barred, in whole or in part, to the extent that they

  relate to events that occurred more than 300 days before the filing of her Charge of

  Discrimination.

                                           FOURTH DEFENSE

          The Plaintiff’s claims under 42 U.S.C. §1983 are barred, in whole or in part, by the

  applicable statute of limitations to the extent that relate to events that occurred more than two

  years prior to the initiation of this action.

                                             FIFTH DEFENSE

          The Plaintiff’s claims for relief are barred to the extent that she failed to mitigate her

  damages, if any.

                                             SIXTH DEFENSE

          In response to the allegations in the numbered and unnumbered paragraphs of Plaintiff’s

  Second Amended Complaint and attachments thereto, the School Board states as follows:

          1.      In response to the allegations in paragraph 1 of the Complaint, the School Board

  states that they are not allegations of fact requiring a response. To the extent that they may be

  construed as allegations of fact, they are denied. The School Board expressly denies that they

  discriminated or retaliated against Plaintiff in any way or that Plaintiff is entitled to any relief

  whatsoever.

          2.      The allegations in paragraph 2 of the Complaint are admitted.

          3.      The allegations in paragraph 3 of the Complaint are admitted.

          4.      The allegations in the first sentence of paragraph 4 of the Complaint are not

  allegations of fact requiring a response. In response to the allegations in the second sentence of



                                                     2
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 3 of 18 Pageid#: 376




  paragraph 4, the School Board admits that it employed at least 500 individuals for dates relevant

  to the allegations contained in the Complaint. Any allegations in paragraph 4 not expressly

  admitted are denied.

          5.      With regard to the allegations in paragraph 5 of the Complaint, the School Board

  states that Va. Code § 22.1-58 et seq. speaks for itself and denies Plaintiff’s characterization

  thereof.

          6.      The allegations in the first sentence of paragraph 6 of the Complaint are admitted.

  The allegations in the second sentence of paragraph 6 are not allegations of fact requiring a

  response. To the extent a response is required, the allegations are denied.

          7.      The allegations in paragraph 7 of the Complaint are not allegations of fact

  requiring a response. The School Board states further that it does not contend that this Court

  lacks jurisdiction in this matter.

          8.      The allegations in the first sentence of paragraph 8 of the Complaint are admitted.

  In response to the remaining allegations in paragraph 8, the School Board states that the

  documents referenced therein speak for themselves and denies Plaintiff’s characterization

  thereof.

          9.      The allegations in paragraph 9 of the Complaint are not allegations of fact

  requiring a response. The School Board states further that it does not contend that venue in this

  Court is improper.

          10.     The School Board denies any allegations contained in the heading immediately

  preceding paragraph 10 of the Complaint. The allegations in paragraph 10 of the Complaint are

  admitted.




                                                    3
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 4 of 18 Pageid#: 377




         11.      The School Board denies any allegations contained in the heading immediately

  preceding paragraph 11 of the Complaint. The allegations in paragraph 11 of the Complaint are

  admitted.

         12.     The allegations in paragraph 12 of the Complaint are admitted.

         13.     The allegations in paragraph 13 of the Complaint are admitted.

         14.     The allegations in paragraph 14 of the Complaint are admitted.

         15.     The allegations in paragraph 15 of the Complaint are admitted.

         16.     With regard to the allegations in paragraph 16 of the Complaint, the School Board

  admits that beginning July 1, 2014, Plaintiff’s title was changed to Deputy Superintendent and

  that, as a result of a reorganization of central office staff, the departments of Special Services and

  Instruction were assigned to Plaintiff. The School Board states further that the Superintendent

  proposed changing the Plaintiff’s title to Chief Academic Officer because he was attempting to

  align the COO and CFO positions with Plaintiff’s position. Plaintiff did not want the title of

  Chief Academic Officer because she wanted to be viewed as higher in the organization than the

  COO and CFO. Therefore, Plaintiff requested that her title be changed to Deputy Superintendent,

  which request the Superintendent granted. Any allegations not expressly admitted are denied.

         17.     In response to the allegations in paragraph 17 of the Complaint, the School Board

  states that the document attached as Exhibit 2 speaks for itself and denies Plaintiff’s

  characterization thereof. To the extent a further response is required, the allegations are denied.

         18.     The School Board denies any allegations contained in the heading immediately

  preceding paragraph 18 of the Complaint. On information and belief, the allegations in paragraph

  18 of the Complaint are admitted.




                                                    4
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 5 of 18 Pageid#: 378




         19.     On information and belief, the allegations in paragraph 19 of the Complaint are

  admitted.

         20.     The School Board denies any allegations contained in the heading immediately

  preceding paragraph 20 of the Complaint. The allegations in paragraph 20 of the Complaint are

  admitted.

         21.     In response to the allegations in paragraph 21 of the Complaint, the School Board

  states that the documents referenced therein speak for themselves and denies Plaintiff’s

  characterization thereof.

         22.     The allegations in paragraph 22 of the Complaint and in the immediately

  preceding heading require no response because they relate to Plaintiff’s disparate treatment claim

  against Defendants, in response to which Defendants have filed a Motion to Dismiss.

         23.     The allegations in paragraph 23 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         24.     The allegations in paragraph 24 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         25.     The allegations in paragraph 25 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         26.     The allegations in paragraph 26 of the Complaint and in the immediately

  preceding heading require no response because they relate to Plaintiff’s disparate treatment claim

  against Defendants, in response to which Defendants have filed a Motion to Dismiss.



                                                   5
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 6 of 18 Pageid#: 379




         27.     The allegations in paragraph 27 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         28.     The allegations in paragraph 28 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         29.     The allegations in paragraph 29 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         30.     The allegations in paragraph 30 of the Complaint and in the immediately

  preceding heading require no response because they relate to Plaintiff’s disparate treatment claim

  against Defendants, in response to which Defendants have filed a Motion to Dismiss.

         31.     The allegations in paragraph 31 of the Complaint and in the immediately

  preceding heading require no response because they relate to Plaintiff’s disparate treatment claim

  against Defendants, in response to which Defendants have filed a Motion to Dismiss.

         32.     The allegations in paragraph 32 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         33.     The allegations in paragraph 33 of the Complaint and in the immediately

  preceding heading require no response because they relate to Plaintiff’s disparate treatment claim

  against Defendants, in response to which Defendants have filed a Motion to Dismiss.




                                                   6
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 7 of 18 Pageid#: 380




         34.     The allegations in paragraph 34 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         35.     The allegations in paragraph 35 of the Complaint and in the immediately

  preceding heading require no response because they relate to Plaintiff’s disparate treatment claim

  against Defendants, in response to which Defendants have filed a Motion to Dismiss.

         36.     The allegations in paragraph 36 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         37.     The allegations in paragraph 37 of the Complaint and in the immediately

  preceding heading require no response because they relate to Plaintiff’s disparate treatment claim

  against Defendants, in response to which Defendants have filed a Motion to Dismiss.

         38.     The allegations in paragraph 38 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         39.     The allegations in paragraph 39 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         40.     The allegations in paragraph 40 of the Complaint and in the immediately

  preceding heading require no response because they relate to Plaintiff’s disparate treatment claim

  against Defendants, in response to which Defendants have filed a Motion to Dismiss.




                                                   7
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 8 of 18 Pageid#: 381




         41.     The allegations in paragraph 41 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         42.     The allegations in paragraph 42 of the Complaint and in the immediately

  preceding heading require no response because they relate to Plaintiff’s disparate treatment claim

  against Defendants, in response to which Defendants have filed a Motion to Dismiss.

         43.     The allegations in paragraph 43 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         44.     The allegations in paragraph 44 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         45.     The allegations in paragraph 45 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         46.     The allegations in paragraph 46 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         47.     The allegations in paragraph 47 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.




                                                   8
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 9 of 18 Pageid#: 382




         48.     The allegations in paragraph 48 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         49.     The allegations in paragraph 49 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         50.     The allegations in paragraph 50 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         51.     The allegations in paragraph 51 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         52.     The allegations in paragraph 52 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         53.     The allegations in paragraph 53 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         54.     The allegations in paragraph 54 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.




                                                   9
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 10 of 18 Pageid#: 383




         55.     The allegations in paragraph 55 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         56.     The allegations in paragraph 56 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         57.     The allegations in paragraph 57 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         58.     The allegations in paragraph 58 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         59.     The allegations in paragraph 59 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         60.     The allegations in paragraph 60 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         61.     The allegations in paragraph 61 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.




                                                  10
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 11 of 18 Pageid#: 384




         62.     The allegations in paragraph 62 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         63.     The allegations in paragraph 63 of the Complaint and in the immediately

  preceding heading require no response because they relate to Plaintiff’s disparate treatment claim

  against Defendants, in response to which Defendants have filed a Motion to Dismiss.

         64.     The allegations in paragraph 64 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         65.     The allegations in paragraph 65 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         66.     The allegations in paragraph 66 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         67.     The allegations in paragraph 67 of the Complaint require no response because

  they relate to Plaintiff’s disparate treatment claim against Defendants, in response to which

  Defendants have filed a Motion to Dismiss.

         68.     The allegations in paragraph 68 of the Complaint and in the immediately

  preceding heading are denied.

         69.     In response to the allegations in paragraph 69 of the Complaint, the School Board

  states that the documents referenced therein speak for themselves and denies Plaintiff’s

  characterization thereof.



                                                  11
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 12 of 18 Pageid#: 385




            70.   In response to the allegations in paragraph 70 of the Complaint, the School Board

  states that the documents referenced therein speak for themselves and denies Plaintiff’s

  characterization thereof.

            71.   The allegations in paragraph 71 of the Complaint are denied.

            72.   In response to the allegations in paragraph 72 of the Complaint, the School Board

  states that the documents referenced therein speak for themselves and denies Plaintiff’s

  characterization thereof.

            73.   The allegations in paragraph 73 of the Complaint are not factual allegations

  requiring a response. To the extent that they may be construed as allegations of fact, they are

  denied.

            74.   In response to the allegations in the first sentence of paragraph 74 of the

  Complaint, the School Board states that the documents referenced therein speak for themselves

  and denies Plaintiff’s characterization thereof. With regard to the allegations in the second

  sentence of paragraph 74, the School Board states that no salary had been determined as of the

  date the letter was drafted. Any allegations not expressly admitted are denied.

            75.   In response to the allegations in paragraph 75 of the Complaint, the School Board

  admits that Plaintiff filed, through her attorneys, the document attached as Exhibit 6. The School

  Board further states that the content of the document attached as Exhibit 6 speaks for itself and

  denies Plaintiff’s characterization thereof. The School Board denies any allegations in paragraph

  75 and in Exhibit 6 not explicitly admitted.

            76.   In response to the allegations in paragraph 76 of the Complaint, the School Board

  admits that it held a special called meeting on June 21, 2018. The remaining allegations

  in paragraph 76 are denied.



                                                   12
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 13 of 18 Pageid#: 386




         77.     In response to the allegations in paragraph 77 of the Complaint, the School Board

  admits that Plaintiff was reassigned to the position of instructional coach, which is considered a

  teaching position. The School Board further states that the document attached as Exhibit 7

  speaks for itself and denies Plaintiff’s characterization thereof.

         78.     In response to the allegations in paragraph 78 of the Complaint, the School Board

  states that the document referenced therein speaks for itself and denies Plaintiff’s

  characterization thereof.

         79.     In response to the allegations in paragraph 79 of the Complaint, the School Board

  admits that Plaintiff was reassigned to an instructional coach position pursuant to Va. Code

  § 22.1-294(C). The School Board admits that Plaintiff’s salary for the 2017–18 academic year

  was $132,766.00. The School Board admits that Plaintiff’s salary under the instructional coach

  contract was $114,262.00. The School Board admits that the difference between these two

  amounts is $18,504.00.

         80.     The allegations in paragraph 80 of the Complaint and the immediately preceding

  heading are denied.

         81.     The allegations in paragraph 81 of the Complaint are denied, and the School

  Board denies any liability for any damages alleged by Plaintiff.

         82.     The allegations in the first sentence of paragraph 82 of the Complaint are denied.

  With regard to the allegations in the second and third sentences of paragraph 82, the School

  Board lacks knowledge or information sufficient to allow it to form a belief as to the truth of the

  allegations, and therefore denies the allegations. The allegations in the fourth sentence of

  paragraph 82 are denied.




                                                    13
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 14 of 18 Pageid#: 387




         83.     In response to the allegations in paragraph 83 of the Complaint, the School Board

  denies that Plaintiff was discriminated against in any way. The School Board admits only that

  Plaintiff was on leave under the Family Medical Leave Act between August 9, 2018, and June

  30, 2019. The School Board admits that the Plaintiff used 206 days of sick leave between August

  9, 2018, and June 30, 2019.

         84.     In response to the allegations in paragraph 84 of the Complaint, the School Board

  denies that Plaintiff was discriminated against in any way. The School Board lacks knowledge or

  information sufficient to allow it to form a belief as to the truth of the remaining allegations in

  paragraph 84 and therefore denies the allegations.

         85.     In response to the allegations in paragraph 78 of the Complaint, the School Board

  incorporates its responses contained above in paragraphs 1 through 84 as if fully stated herein.

         86.     In response to the allegations in paragraph 86 of the Complaint, the School Board

  states that, to the extent the allegations relate to Plaintiff’s disparate treatment claim, no response

  is required because the School Board has filed a Motion to Dismiss in response. To the extent the

  allegations relate to Plaintiff’s retaliation claim, the allegations in paragraph 86 are denied.

         87.     In response to the allegations in paragraph 87 of the Complaint, the School Board

  states that, to the extent the allegations relate to Plaintiff’s disparate treatment claim, no response

  is required because the School Board has filed a Motion to Dismiss in response. To the extent the

  allegations relate to Plaintiff’s retaliation claim, the allegations in paragraph 87 are denied.

         88.     In response to the allegations in paragraph 88 of the Complaint, the School Board

  states that, to the extent the allegations relate to Plaintiff’s disparate treatment claim, no response

  is required because the School Board has filed a Motion to Dismiss in response. To the extent the




                                                    14
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 15 of 18 Pageid#: 388




  allegations relate to Plaintiff’s retaliation claim, the allegations in paragraph 88 are denied. The

  School Board further denies that Plaintiff is entitled to any relief under any theory of recovery.

         89.     In response to the allegations in paragraph 89 of the Complaint, the School Board

  incorporates its responses contained above in paragraphs 1 through 84 as if fully stated herein.

         90.     The allegations in paragraph 90 of the Complaint require no response because

  they relate to Plaintiff’s claim against Dr. Schuch, in response to which Defendants have filed a

  Motion to Dismiss.

         91.     The allegations in paragraph 91 of the Complaint require no response because

  they relate to Plaintiff’s claim against Dr. Schuch, in response to which Defendants have filed a

  Motion to Dismiss.

         92.     The allegations in paragraph 92 of the Complaint require no response because

  they relate to Plaintiff’s claim against Dr. Schuch, in response to which Defendants have filed a

  Motion to Dismiss.

         93.     The allegations in paragraph 93 of the Complaint require no response because

  they relate to Plaintiff’s claim against Dr. Schuch, in response to which Defendants have filed a

  Motion to Dismiss.

         94.     The allegations in paragraph 94 of the Complaint require no response because

  they relate to Plaintiff’s claim against Dr. Schuch, in response to which Defendants have filed a

  Motion to Dismiss.

         95.     The allegations in paragraph 95 of the Complaint require no response because

  they relate to Plaintiff’s claim against Dr. Schuch, in response to which Defendants have filed a

  Motion to Dismiss.




                                                   15
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 16 of 18 Pageid#: 389




            96.    The allegations in paragraph 96 of the Complaint require no response because

  they relate to Plaintiff’s claim against Dr. Schuch, in response to which Defendants have filed a

  Motion to Dismiss.

            97.    In response to Plaintiff’s request for judgment beginning in the unnumbered

  paragraph on page 21 of the Complaint, the allegations in paragraph (a) are denied to the extent

  they relate to Plaintiff’s retaliation claim against the School Board. To the extent they relate to

  Plaintiff’s disparate treatment claim against the School Board, no response is required because

  the School Board has contemporaneously filed a Motion to Dismiss in response to that claim.

            98.    In response to Plaintiff’s request for judgment beginning in the unnumbered

  paragraph on page 21 of the Complaint, the School Board states that no response is required for

  the allegations in paragraph (b) because those allegations relate to the claims against Dr. Schuch,

  which are the subject of a contemporaneously-filed Motion to Dismiss.

            99.    In response to Plaintiff’s request for judgment beginning in the unnumbered

  paragraph on page 21 of the Complaint, the allegations in paragraph (c) and paragraph (d) are

  denied to the extent they relate to Plaintiff’s retaliation claim against the School Board. To the

  extent they relate to Plaintiff’s disparate treatment claim against the School Board or to

  Plaintiff’s claims against Dr. Schuch, no response is required because Defendants have

  contemporaneously filed a Motion to Dismiss in response to those claims. The School Board

  further denies that Plaintiff is entitled to any relief under any theory of recovery.

            100.   Any allegations in the Second Amended Complaint not expressly admitted are

  denied.



                                                 Respectfully Submitted,



                                                    16
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 17 of 18 Pageid#: 390




                                     BEDFORD COUNTY SCHOOL BOARD

                                     By Counsel


                                      /s/ Stacy L. Haney
                                     Stacy Haney (VSB No. 71054)
                                     HANEY PHINYOWATTANACHIP PLLC
                                     11 S. 12th Street, Suite 300C
                                     Richmond, VA 23219
                                     T: (804) 500-0301
                                     P: (804) 500-0309
                                     shaney@haneyphinyo.com

                                            Counsel for Bedford County School Board




                                       17
Case 6:19-cv-00010-NKM-RSB Document 38 Filed 02/27/20 Page 18 of 18 Pageid#: 391




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 27th of February, 2020, I have electronically filed the

  foregoing using the CM/ECF system, which will automatically send email notification of such

  filing to counsel of record as follows:


                                 W. Huntington Byrnes
                                 Steven P. Gould
                                 BYRNES GOULD PLLC
                                 312 Main Street, Suite 200
                                 P.O. Box 47
                                 Danville, VA 24543
                                 T: (434) 792-2424
                                 HByrnes@byrnesgould.com
                                 SGould@byrnesgould.com

                                 Counsel for Plaintiff



                                                 /s/ Stacy L. Haney
                                                Stacy Haney (VSB No. 71054)
                                                HANEY PHINYOWATTANACHIP PLLC
                                                11 S. 12th Street, Suite 300C
                                                Richmond, VA 23219
                                                T: (804) 500-0301
                                                P: (804) 500-0309
                                                shaney@haneyphinyo.com

                                                         Counsel for Bedford County School Board




                                                  18
